Title: From John Adams to Maria Sophia Quincy, 14 August 1823
From: Adams, John
To: Quincy, Maria Sophia,Quincy, Margaret Morton



My dear young ladies—the Miss Quincy,
Quincy, August 14th, 1823.

You have much better advisers than I can be—but I will venture suggest one line. As Nature will attach you sufficiently to your own contemporaries may I here suggest to you to seek the society and conversation of ladies and gentlemen older than yourselves. Such is the advice of your assured friend
John Adams